Final decree, in so far as the same relates to awards made for damage parcels Nos. 1, 2 and 3, reversed on the law and the facts, without costs, and rehearing ordered. The court is of opinion that these awards are excessive, both as to the lands taken for damage parcels Nos. 1 and 2 and the consequential damage awarded for the taking of damage parcel No. 3. Upon such rehearing there should be a finding whether the award is considered on the basis of the existence as public streets of Chapin parkway, Gothic drive and Upland parkway, or otherwise. In determining this appeal we have not considered the affidavit on pages 56 to 61 of the record. Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ., concur.